(
)4
                                                                                             08/12/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0030


                                          DA 20-0030


  WALTER STEWART,JR.,                                                           FLLED
               Plaintiff and Appellant,                                         AUG 1 2 2020
                                                                              Bov,,n C3reenvvood
                                                                            Clerk of .7 Iprerne Court
        v.                                                                     Stat.- of Montana
                                                                                    ,



 BRANDON HARTFORD,individually and d/b/a
                                                                     ORDER
 HARTFORD LAW OFFICE,BRIELLE
 GOFFENA,individually and d/b/a BRANCH
 MANAGER FOR FIRST INTERSTATE BANK,
 VALERIE IRON, and JOHN DOE AND JANE
 DOE, the true names presently unknown,

               Defendants and Appellees.



        Through counsel, Appellee Brielle Goffena, individually, and as Branch Manager
 for First Interstate Bank (hereinafter Goffena), has filed a Motion to Dismiss because no
 opening brief has been filed in this appeal.       Goffena points out that self-represented
 Appellant Water Stewart, Jr. had until July 13, 2020, to file such brief after this Court
 granted him an extension oftime. As ofJuly 24,2020, Goffena states that no opening brief
 has been filed.
        Accordingly, in light of this motion pursuant to M.R. App. P. 13(3),
       IT IS ORDERED that Goffena's Motion to Dismiss is GRANTED,and this appeal
 is DISMISSED with prejudice.
        The Clerk is directed to provide a copy of this Order to counsel of record and to
 Walter Stewart, Jr. personally.
                         Ne".•
       DATED this l          day of August, 2020.



                                                                Chief Justice
    Justices




2